*1247Appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record and defense counsel’s brief, we conclude that there are issues of “arguable merit” (People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]), including whether County Court properly rejected defendant’s argument that he was assessed too many points in specific risk assessment categories, thereby raising the risk level of his presumptive classification (see People v Meyer, 52 AD3d 921, 921-922 [2008]). Accordingly, without passing judgment on the ultimate merit of this issue, we grant counsel’s request for leave to withdraw and assign new counsel to address this issue and any others that the record may disclose (see People v Stokes, 95 NY2d 633 [2001]; People v Cruwys, 113 AD2d at 980).
Mercure, J.P, Peters, Spain, Kavanagh and Stein, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.